Citation Nr: 1034668	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to a compensable rating for chondromalacia 
patella of the bilateral knees.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to October 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before a decision review officer (DRO) at a 
hearing in May 2007 and before the undersigned in a travel board 
hearing in June 2010.  Transcripts of both hearings are of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA examination for his claims in 
February 2007.  At his June 2010 hearing, he contended that his 
disabilities have worsened in severity.  

Considering that the Veteran has argued that his spine and 
bilateral knee disabilities have worsened, and the fact that he 
has not been afforded a comprehensive compensation and pension 
examination since February 2007, the Board finds that it is 
necessary to provide additional examinations to ascertain the 
current nature of the Veteran's disabilities.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).
Additionally, the Board notes that the Veteran is in receipt of 
Social Security Administration (SSA) benefits based, in part, on 
his spine and knee disabilities.  The Board finds that in light 
of the Veteran being awarded SSA benefits, the issue of a TDIU 
has been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (finding that once a veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).  The U.S. Court of 
Appeals for Veterans Claims recently held that a request for TDIU 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  Therefore, on remand, the 
RO's readjudication of the Veteran's claims for increased 
disability ratings for lumbosacral strain and chondromalacia 
patella, bilateral knees should also include the issue of TDIU.

The record also indicates that the Veteran continues to receive 
treatment from VA's Central Texas Health Care System.  The most 
recent records are dated in June 2010.  On remand, any additional 
treatment records since June 2010 should be obtained and 
associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to send the 
Veteran and his representative a letter 
requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to the TDIU 
claim.

In particular, specifically request that 
the Veteran complete and submit a VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, so that VA will have 
information concerning his past 
employment.  Explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate 
entitlement to TDIU and what VA will do.

2.  Obtain and associate with the record 
all records of treatment indicated by the 
Veteran pursuant to numbered paragraph one 
(1) above, as well as all of the Veteran's 
treatment records from VA's Central Texas 
Health Care System dated since June 2010.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims file.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

3.  After completion of the above 
development, schedule the Veteran for a VA 
joints examination to determine the 
current level of severity of his 
lumbosacral strain in accordance with AMIE 
protocols for evaluating spine 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.

The examination should include range of 
motion studies of the lumbar spine.  The 
examiner should indicate whether the 
Veteran's service-connected lumbar spine 
disability includes intervertebral disc 
syndrome manifested by incapacitating 
episodes (i.e., episodes in which his 
adverse symptomatology required bed rest 
ordered by a physician).  If so, the 
examiner should comment on the duration 
and frequency of such incapacitating 
episodes.

The examiner should also comment on any 
adverse neurological symptomatology caused 
by the Veteran's lumbar spine disorder 
and, if present, if that symptomatology is 
best characterized as "slight," 
"moderate," "moderately severe," or 
"severe."

The examiner should state whether there is 
additional functional limitation due to 
factors such as pain, weakened movement, 
excess fatigability, or incoordination.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the 
examination report.  

Additionally, the examiner is asked to 
provide a full description of the effect 
of the service-connected lumbosacral 
strain on the Veteran's ordinary activity 
and employability.  The examiner must 
review the claims file, including a copy 
of this remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examinations and associated with the 
claims file.  

4.  Schedule the Veteran for a VA joints 
examination to determine the current level 
of severity of his chondromalacia patella 
of the bilateral knees in accordance with 
AMIE protocols for evaluating knee 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.

The examination should include range of 
motion studies of the knees.  The examiner 
should also provide an opinion as to 
whether the knees have recurrent 
subluxation or lateral instability, and, 
if so, whether it is best characterized as 
"slight," "moderate," or "severe."  

The examiner should state whether there is 
additional functional limitation due to 
factors such as pain, weakened movement, 
excess fatigability, or incoordination.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the 
examination report.  

Additionally, the examiner is asked to 
provide a full description of the effect 
of the service-connected chondromalacia 
patella of the bilateral knees on the 
Veteran's ordinary activity and 
employability.  The examiner must review 
the claims file, including a copy of this 
remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examinations and associated with the 
claims file.  

5.  Ensure that the examination reports 
comply with this remand and answers the 
questions presented in the examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate.

6.  Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the increased rating claims, to 
include entitlement to a TDIU, in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


